Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00329-CR

                                           Jaime FLORES,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CR-6091
                          Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: July 3, 2019

DISMISSED

           On May 28, 2019, this court ordered appellant to file a response by June 17, 2019, showing

why this appeal should not be dismissed for want of jurisdiction. Our May 28, 2019 order noted

appellant seeks to appeal a non-appealable order, specifically an order denying his motion for nunc

pro tunc. See Brown v. State, No. 03-19-00056-CR, 2019 WL 1051856, at *1 (Tex. App.—Austin

Mar. 6, 2019, no pet. h.) (mem. op., not designated for publication). Appellant’s court-appointed

lawyer timely filed a response stating this court lacks appellate jurisdiction because there is no
                                                                              04-19-00329-CR


appealable order. Concluding we lack appellate jurisdiction over this appeal, this appeal is

dismissed. See id.

                                              PER CURIAM

DO NOT PUBLISH




                                            -2-